Citation Nr: 9907195	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  94-38 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for neurofibromatosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted with which to reopen the previously-denied claim 
for service connection for neurofibromatosis.  The veteran 
filed a timely notice of disagreement, initiating this 
appeal.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical sequence, no instruction in this remand may be given 
a lower order of priority in terms of the necessity of 
carrying out the instruction completely.

The veteran was examined at a VA facility in February 1997.  
After reviewing the veteran's complaints and his medical 
history, the examiner determined that a diagnosis of 
neurofibromatosis could not be made at that time without 
further neurological evaluation.  It does not appear from the 
record that the neurological evaluations mentioned in the 
report were completed.  Completion of the examination is 
necessary in order to provide an evidentiary basis for 
addressing two questions that are central to this case-does 
the veteran have neurofibromatosis and, if so, when did the 
neurofibromatosis begin.  In view of the fact that the 
examination of February 1997 was not completed and the 
questions regarding neurofibromatosis were not answered, 
further development of the medical evidence is necessary.

In addition, this claim raises the legal question of whether 
the record includes new and material evidence to reopen the 
claim.  In developing this claim, the RO rightly applied the 
legal standard stated in Colvin v. Derwinski, 1 Vet.App. 171 
(1991).  However, after the RO decided the claim, the United 
States Court of Appeals for the Federal Circuit invalidated 
the criteria stated in Colvin.  Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  The current standard for assessing new and 
material evidence is 38 C.F.R. § 3.156 (1998).  Procedural 
fairness requires that the case be adjudicated by the RO 
under the correct standard before the Board reviews the 
claim.  Bernard v. Brown, 4 Vet.App. 384 (1993). 

Accordingly this case is remanded for the following actions:

1.  The RO should assure that the record 
includes all available relevant medical 
evidence.

2.  The veteran should be scheduled for a 
VA neurological examination to determine 
whether he has neurofibromatosis and, if 
he does, the medical examiner should be 
asked to state a medical opinion, based 
on the entire medical record, as to the 
etiology of the neurofibromatosis.  The 
examiner should also be asked to state a 
medical opinion as to the time of onset 
of the neurofibromatosis. 

3.  The RO should review the question of 
whether the record includes new and 
material evidence.  In doing so, the RO 
should apply the legal standard stated in 
38 C.F.R. § 3.156, as directed by the 
United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 
F.3d 1356 (Fed.Cir. 1998).   

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 4 -


